Case 2:20-cv-00228-BWA-DMD Document 1-1 Filed 01/21/20 Page 1 of 32

4

FILED
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

STATE OF LOUISIANA? NOY 27 PM a: 21 yk

womper: [| 2349» on BON
: . : JURY TRIAL

CHERYL ROMANO AND WAYNE ROMANO
¥.

JAZZ CASINO COMPANY, LLC, JCC HOLDING COMPANY Ii, LLC, HARRAH’S
NEW ORLEANS CASINO, HARRAB’S NEW ORLEANS MANAGEMENT COMPANY,
LLC, CEOC, LLC, CAESARS LICENSE COMPANY, LLC, CAESARS
ENTERTAINMENT, INC., CEASARS ENTERTAINMENT OPERATING COMPANY,
INC., CAESARS ENTEERPRISE SERVICES, LLC, CAESARS RESORT
COLLECTION, LLC

FILED:

 

 

PETITION FOR DAMAGES WITH DISCOVERY

 

 

NOW INTO COURT, through undersigned counsel, come CHERYL ROMANO, and
her spouse, WAYNE ROMANO , persons of the full age of majority and domiciled in the State
of Illinois (“Plaintiffs”) and bring this legal action against the named defendants seeking personal

injury damages and on information, and belief, aver as follows:

THE DEFENDANTS
i

The Defendants in their respective capacities are as follows (cellectively referred to as the

“Defendants”):

1. JAZZ CASINO COMPANY, LLC, a domestic, Louisiana company authorized to do and
doing business in the State of Louisiana and at all times materially pertinent to these proceedings
js the owner, operator and/or the manager of the gambling facility/casine located at the foot of
Canal Street in New Orleans, Louisiana (8 Canal Street) (“Casino”) which has appointed the
Corporation Service Company, 501 Louisiana Avenue, Baton Rouge, LA 70802 as its registered

agent for service of process.. "

Page i of 9

~ EXHIBIT

_L

 

 
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 2 of 32

4

2. JCC HOLDING COMPANY IL, LLC, a Nevada company authorized to do and doing
business in the State of Louisiana and at all times materially pertinent to these proceedings is the
owner, operator and/or the manager of the gambling facility/casino located at the foot of Canal
Street in New Orleans, Louisiana (8 Cana! Street) which has appointed the Corporation Service
Company, 50i Louisiana Avenue, Baton Rouge, LA 70802 as its registered agent for service of

process.

3. HARRAH’S NEW ORLEANS CASINO, a Nevada company authorized to do and doing
business in the State of Louisiana and at all times materially pertinent to these procecdings is the
owner, operator and/or the manager of the gambling facility/casino located at the foot of Canal
Street in New Orleans, Louisiana (8 Canal Street) (“Casino”) which has appointed the Corporation
Service Company, 501 Louisiana Avenue, Baton Rouge, LA 70802 as its registered agent for

service of process.

4. HARRAB’S NEW ORLEANS MANAGEMENT COMPANY, LLC, a Nevada
company authorized to do and doing business in the State of Louisiana and at all times materially
; pertinent to these proceedings is the owner, operator and/or the manager of the gambling
. facility/casino located at the foot of Canal Street in New Orleans, Louisiana which has appointed
the Corporation Service Company, 502 Lonisiena Avenue, Baton Rouge, LA 70802 as its

registered agent for service of process.

5. CEOC, LLC, a Nevada company authorized to do and doing business in the State of
Louisiana and at all times materially pertinent to these proceedings is the owner, operator and/or
the manager of the gambling facility/casino located at the foot of Canal Street in New Orleans,
Louisiana which has appointed the Corporation Service Company, 501 Louisiana Avenue, Baton

Rouge, LA 70802 as its registered agent for service of process.

6, CAESARS LICENSE COMPANY, LLC, a Nevada company authorized to do and doing
business in the State of Louisiana and at al! times materially pertinent te these proceedings is the
owner, operator and/or the manager of the gambling facility/casino located at the foot of Canal
Street in New Orleans, Louisiana which has appointed the Corporation Service Company, 501

Louisiana Avenue, Baton Rouge, LA 70802 as its registered agent for service of process.

Page 2 of 9

 

 

 
Case 2:20-cv-00228-BWA-DMD Document 1-1 Filed 01/21/20 Page 3 of 32

7. CAESARS ENTERTAINMENT, INC., a Nevada company authorized to do and doing
business in the State of Louisiana and at all times materially pertinent to these proceedings is the
owner, operator and/or the manager of the gambling facility/casino located at the foot of Canal
Street in New Orleans, Louisiana which has appointed the Corporation Service Company, 501

Louisiana Avenue, Baton Rouge, LA 70802 as its registered agent for service of process,

3B. CEASARS ENTERTAINMENT OPERATING COMPANY, INC., a Nevada company
authorized to do and domg business in the State of Louisiana and at all times materially pertinent
to these proceedings is the owner, operator and/or the manager of the gambling facility/casino
located at the foot of Canal Street in New Orleans, Louisiana which has appointed the Corporation
Service Company, 501 Louisiana Avenue, Baton Rouge, LA 70802 as its registered agent for

service of process..

5. CAESARS ENTERPRISE SERVICES, LLC, a Nevada company authorized to do and
doing business in the State of Louisiana and at all times materially pertinent to these proceedings
is the owner, operator and/or the manager of the gambling facility/casino located at the foot of
Canal Street in New Orleans, Louisiana which has appointed the Corporation Service Company,

501 Louisiana Avenue, Baton Rouge, LA 70802 as its registered agent for service of pracess..

10. CAESARS RESORT COLLECTION, LLC, a Nevada company authorized to do and
doing business in the State of Louisiana and at all times materially pertinent to these proceedings
ig the owner, operator and/or the manager of the gambling Zacility/casine located at the foot of
Canal Street in New Orleans, Louisiana which has appointed the Corporation Service Company,

501 Louisiana Avenue, Baton Rouge, LA 70802 as its registered agent for service of process..

JURISDICTION AND VENUE

 

OU.
Jurisdiction is appropriate in a Louisiana court pursuant to Louisiana Code of Civil
Procedure Articles 1, 2 and 6.
Venue is appropriate in Orleans Parish pursuant to the Louisiana Code of Civil Procedure
Articles 42 and 74,

NATURE OF THE CASE
ii.

Page 3 of 9

 

 

 
Case 2:20-cv-00228-BWA-DMD Document 1-1 Filed 01/21/20 Page 4 of 32

This is a suit for personal injury damages against the Defendants for their negligence and
strict liability for failing to provide patrons and invitees such as CHERYL ROMANO with a sate
place in its business establishment in which to enjoy the Casine’s entertainment and in creating a
defective, dangerous and ultra-hazardous condition which caused CHERYL ROMANO to incur
serious injuries. WAYNE ROMANO is the spouse of CHERYL ROMANO. WAYNE ROMANO

| has and will continue to provide healing support for his wife, As such, he is seeking loss of
consortium damages allowed by Louisiana law, The Defendants have violated numerous laws of
the State of Louisiana, including, but not limited to the following: (1) B.S. 9:2800.6, (2) C.C, Art.
660, (3) C.C, Art, 2317, (4) C.C, Art, 2317.1, (5) C.C, Art, 2322, and (6) C.C, Art. 2315,
FACTS
IV.

On or about January 25, 2019, Plaintiff, CHERYL ROMANO, an invitee, guest and patron
of the Defendants, was walking through the aisles of the Casino, enfoying the entertainment
provided by the Defendants, when she tripped and fell on an electrical’ cord which had been
negtigently and improperly placed in its location by the Defendants, creating a dangerous, ultra-
hazardous and defective condition. The fall caused CHERYL ROMANO to incur serious and
debilitating injuries. She was transported fom the Casino by ambulance to a local hospital where
she wmderwent extensive surgery.

Vv.

CHERYL ROMANO did not see or notice the electrical cord or the dangerous condition

created by the Defendants nor should she have seen the dangerous condition.
VI.
The Defendants either created or had actual or constructive notice of the unsafe conditions

prior to the occurrence which caused the damages and injuries to CHERYL ROMANO.

Vil.

The Defendants failed to exercise reasonable care to keep the restaurant’s aisles,
passageways and floors in a reasonably safe condition. The Defendants failed to take reasonable
efforts to keep the premises free of any hazardous conditions which reasonably might have given

rise to the accident made the subject of this litigation.

Page 40f9

 

 
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 5 of 32

COUNT]
MERCHANT LIABILITY
Vil.

The Defendants have violated LA-R.S. 9:2800.6 and are therefore liable for the damages

and injuries incurred by the Plaintiff

COUNT 2
STRICT PREMISES LIABILITY
mm.

The presence of the electrical cord on the floor created an unreasonably defective condition
in the premises which were known by or should have been known by the Defendants prior to the
accident. According to C.C. Art. 660, 2317, 2317.1, and 2322 the Defendants are bound to keep
their buildings and premises in repair so that their defects, min, fall or that of any part of their
Materials may not cause damage to a patron. The Defendants knew or, in the exercise of reasonable
care, should have known of the vices and defects which caused the injuries to CHERYL
ROMANO. The fall and injuries could have been prevented by the exercise of reasonable care and
the Defendants failed to exercise such reasonable care. The Defendants have violated C.C, Art.
660, 2317, 2317.1 and 2322 AND are therefore liable for the damages and injuries incurred by the
Plaintiffs.

COUNT 3
NEGLIGENCE
Xx.

Page 5 of 8

 
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 6 of 32

The presence of the electrical cord on the floor and the creation of the dangerous and
defective condition and MS, ROMANO’S fall were due to the negligent acts of commission and/or
omission of the Defendants in the following manners;

L Failing to properly and reasonably maintain the floors, premises and other parts of the
Casino; *

2. Allowing an electrical cord to exist on the floors, creating an unreasonably, defective and
dangerous condition;

3. Failing to cordon-off, isolate, and/or barricade the unreasonably dangerous areas or to
otherwise prevent patrons from entering the unreasonably dangerous zones created by
the presence of tie electrical cord;

4. Failing to properly warn of the uareasonably dangerous conditions created by the
electrical cord;

s. Failing to do what they should have done;

6. Failing to see what they should have seen:

7. Failing to properly manege and supervise the casino;

8. Failing to comply with local, state and federal rules, regulations, ordinances and laws;

9. Any and all other acts of negligence fo be showa during the trial of this matter.

DA ES

Page 6 of 9

 
Case 2:20-cv-00228-BWA-DMD Document 1-1 Filed 01/21/20 Page 7 of 32

»

CHERYL ROMANO seeks the following damages:
L. Past, Present and Future Physical Pain and Suffering;
2, Past, Present and Future Mental Pain and Suffering;
3. Permanent and/or Partial Disability;
4, Past, Present and Future Medical Expenses;
5. Loss of Enjoyment of Life;
6. Loss of Income and Earnings:
7. Loss of Earning Capacity; .
3. Any other damages allowed by Louisiana law.

WAYNE ROMANO seeks the following damages:

1. Loss of consortium damages;
2. Loss of earnings, income and earning capacity.
LIABILITY
XU.

The Defendants are individually, jointly, severally and in-solide liable for the injuries and

damages incurred by the Plaintiffs.
JURY TRIAL
XU
The Plaintiffs request trial by Jury on all matters and issues,
RELIEF SOUGHT

WHEREFORE, PREMISES CONSIDERED, Piaintiff, CHERYL ROMANO and her
spouse, WAYNE ROMANO demand and pray for ajudgment in en amount to be determined
by these proceedings of, from and against Defendants, JAZZ CASING COMPANY, LLC, Ice
HOLDING COMPANY If, LLC, HARRAR’S NEW ORLEANS CASINO, HARRAH’S NEW
ORLEANS MANAGEMENT COMPANY, LLC, CEOC, LLC, CAESARS LICENSE
COMPANY, LLC, CAESARS ENTERTAINMENT, INC., CEASARS ENTERTAINMENT
OPERATING COMPANY, INC., CAESARS ENTEERPRISE SERVICES, LLC, CAESARS

RESORT COLLECTION, LLC, individually, jointly, severally and in-solido. .

t

Plaintiffs. further prays that Defendants, JAZZ CASINO COMPANY, LLC, JCC
HOLDING COMPANY Ii, LLC, HARRAH’S NEW ORLEANS CASINO, HARRAH’S NEW

ORLEANS MANAGEMENT COMPANY, LLC, CEOC, LLC, CAESARS LICENSE

Page 7 of S

 
Case 2:20-cv-00228-BWA-DMD Document 1-1 Filed 01/21/20 Page 8 of 32

COMPANY, LLC, CAESARS ENTERTAINMENT, INC,, CEASARS ENTERTAINMENT

OPERATING COMPANY, INC., CAESARS ENTEERPRISE SERVICES, LLC, CAESARS

RESORT COLLECTION, LLC, be served with this Petition for Damages and summons/citation

and after being duly cited to appear and answer, and after the expiration of all legal delays and due

proceedings, that there be trial by jury and Judgment rendered against the Defendants and in favor

of the Plaintiffs for all damages allowed by Louisiana law, plus costs, expenses, court costs, expert

fees, attomeys’ fees and interest from the date of judicial demand witil paid.

The Plaintiffs further prays for any and all other general and equitable relief.

PLEASE SERVE:

JAZZ CASING COMPANY, LLC
through its agent for service of process
Corporation Service Company

501 Louisiana Ave.

Baton Rouge, LA 70802

JCC HOLDING COMPANY U, ELC
through its agent for service of process
Corporation Service Company

RESPECTFULLY SUBMITTED,

Cf tmuo ts

Jam ames J. Yarer, , Esq. (LSBA #26841)

Ji CARTER & ASSOCIATES, LIC
1100 Poydras Street, Suite 1160

New Orleans, Louisiana 70163

Telephone: (504) 324-4400

Faosimile: (504) 302-4299

Email: jcarter@jamescarterlawfinm.com

-and-

Edward D, Markle, Esq. (LSBA #8919),
MARELE & ASSOCIATES, APLC
3506 Washington Ave., Suite F
Gulfport, Mississippi 39507

Telephone: 504-388-5848

Email: emarkle@msn.com

ATTORNEYS FOR PLAINTIFFS

 

Page 8 of 9

 
Case 2:20-cv-00228-BWA-DMD Document 1-1 Filed 01/21/20 Page 9 of 32

a

501 Louisiana Ave.
Baton Rouge, LA 70802

HARRAR’S NEW ORLEANS CASING
through its agent for service of process
Corporation Service Company

501 Louisiana Ave.

Baton Rouge, LA 70802

HARRAH’S NEW ORLEANS MANAGEMENT COMPANY, LLC
through its agent for service of process

Corporation Service Company

$01 Louisiana Ave.

Baton Rouge, LA 70802

CEOC, LLC

through its agent for service of process
Corporation Service Company

501 Louisiana Ave.

Baton Rouge, LA 70802

CAESARS LICENSE COMPANY, LLC
through its agent for service of praccss
Corporation Service Company

501 Louisiana Ave.

Batou Rouge, LA 76802

CAESARS ENTERTAINMENT, INC
through its agent for service of process
Corporation Service Company

501 Louisiana Ave.

Baton Rouge, LA 70862

CEASARS ENTERTAINMENT OPERATING COMPANY, INC.
through its agent for service of process

Corporation Service Company ‘

501 Lonisiana Ave,

Baton Rouge, LA 70802

CAESARS ENTERPRISE SERVICES, LLC
through its agent for service of process
Corporation Service Company

501 Louisiana Ave.

Baton Rouge, LA 70802

CAESARS RESORT COLLECTION, LLC
through its agent for service of process
Corporation Service Company

501 Louisiana Ave, .

Baton Rouge, LA 70802

Page 9 of 9
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 10 of 32

FILED
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
PN ECB MY we 42

guy Ce

STATE OF LOUISIANA

NUMBER: piste: Chvi} DIVISION:

pike bE

JURY TRIAL

CHERYL ROMANO AND WAYNE ROMANO
¥.

JAZZ CASINO COMPANY, LLC, JCC HOLDING COMPANY II, LLC, HARRAR’S
NEW ORLEANS CASINO, HARRAH’S NEW ORLEANS MANAGEMENT COMPANY,
LLC, CEOC, LLC, CAESARS LICENSE COMPANY, LLC, CAESARS
ENTERTAINMENT, INC, CEASARS ENTERTAINMENT OPERATING COMPANY,
INC., CAESARS ENTEERPRISE SERVICES, CLC, CAESARS RESORT
COLLECTION, LLC

 

 

ee SSS Ir eem ete

“INTERROGATORIES TO DEFENDANTS . ATTACHED TO PETITION

NOW INTO COURT, through undersigned counsel, come CHERYL ROMANO AND
WAYNE ROMANO and propound the following Interrogatories to the Defendants, to be answered
fully, separately, in wating and under oath. Said answers are to be served on undersigned counsel
within the time allowed by lew, pursuant to the provisions of the Louisiana Rules of Civil
Procedure, These Interrogatories are te be deemed continuing and should Defendants obtain any
other information which would add to or change the answers supplied hereto, you are directed to

give timely notice of such information and to finish such information to Plaintiffs without delay.

DEFINITIONS :

A. "Person(s)" as used in this discovery includes human beings, corporations,
partnerships, associations, joint venuces, government agencies (federal, state or local) or any
other organization or entity cognizable at law, and where an employee performs some task about
which an inquiry is made in these interrogatories as part of his employment, "person(s)" includes
both the eoxploying and employed person(s).

B. "Document(s)" includes every writing and record of every type or description, -

including, but not limited to, letters, correspondence, telegrams, memos, diaries, contracts, files,

Page Lofé

 

 

 
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 11 of 32

notes, reports, bilis, invoices, drawings, photographs, videotapes, schematics, blueprints, plans,
books, manuals, recordings (mechanical, electronic, typed or written), tape recordings,
transcriptions, printed, typed, or written materials of every kind (including carbon, photostatic,
microfilm, or other copies of any of them), electronic data, computer data, internet data, emails,
memos, network data, electronic communications and any other data compilation from which
information can be obtained or translated, if necessary, by the respondent into reasonably useable
form, whether in your possession subject to your control, or believed by you to exist. Ifyou claim ~
any type of legal privilege, please describe the document withheld from production, the date of
the document, the author, the recipient, and the reasons for claiming the privilege.

c. "Bescribe" or "Identify", as used in reference te any document(s) or tangible
evidence, includes stating the title or name, date, time, author of any document, the common
name, manufacturer, owner and identifying mumber of any object, the name and address of the
person(s) having possession of the original at the present time, and a statement as to whether the
party responding has the orginal or a copy, In identifying a document or any tangible evidence
that once was, but no longer is, in the possession of or subject to the control of the party
responding, state what disposition was made of the said document or tangible evidence.

D. Arequest to "Identify" person(s) requires you to give the person's name, job title,
social security number, telephone number, and present address, if known, or last known address,
the name and address of his or her-employer, and the name and address of any counsel
representing him or her in connection with the matters at issue in this case. With zespect to a
person that you do not have such information about, but who you can give a physical description
of, please do so, stating at least his or her race, sex, approximate age, approximate height, length
of hair, color of hair, any distinguishing features (such as a beard, @ moustache, glasses, any
unusual mark or apparent disability or disfigurement, etc.), and clothing worn when you last saw
him or her (stating when that was}.

E. The "Accident" is the accident and injury/damage which is described in
Plaintiffs’ Petition for Damages.
F. “Casino” means the gaming/gambling establishment located at the foot of Canal

Street, New Orleans, Louisiana known as “Harrah’s Casino”,

Page 2of6

 
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 12 of 32

INTE ATORY NO. 1:

Please state the full name, current address, and telephone number of all persons providing
information and/or documents in which to respond to this discovery.
INTERROGATORY NO. 2:

Please provide the name, address and telephone number of any and all persons,
company, corporation, partnership, Limited Liability Company, joint venture or other
legal entity that: (1) owns the Casino and (2) operates the Casino.

INTERROGATORY NO. 3:

‘Was an accident or incident report written relating to the Accident? If so, please state the
name, address, telephone number and employer of the person who authored the report, the date
of the report, the name of any person(s) who signed the report and the name and address of the
person who has custody of the report.

INTERROGATORY NO. 4:

Om the day of the Accident, was any part of the premises or Casino being repaired,
remodeled, fixed, mended, restored, or otherwise worked on? If so, describe in detail the portion
of the premises being repaired, remodeled, fixed, mended, restored, or otherwise worked on and
describe in detail the specific part of the premises involved and what was being done to the item
or items and include the name, address and telephone number of all persons conducting any such
work,

INTERROGATORY NO, 5:

Please state the full name and last known address, giving the street, street number, city
and state of every witness known to you who has knowledge regarding the facts and circumstances
sutrounding the happening of the Accident including, but not limited to, eyewimesses to such
event, as well as medical wimesses and other persons having knowledge thereof. If any of the
witnesses you list or any you propose to use at the trial hereof are related to you or to each other,
please state the nature of such relationship.

INTERROGATORY NO. 6:
Please state the names, addresses and telephone number of all expert witnesses you intend

to call or may call at the trial of this case and, with respect to each witness, please state:

The subject matter on which each expert is expected to testify; and the
substance of the facts and opinions te which each expert Is expected to
testify: and whether the expert has ever testified on your behalf in any legal
proceeding or has ever issued an expert report for or on your behalf

Page 3 of 6

 

 
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 13 of 32

INTERROGATORY NO. 7:
For the ten (10) years preceding the Accident, have there been any accidents that have
occurred at the Casino located at 8 Canal Street, New Orleans, Louisiana 70130? If yes, please

provide the following:

(a)  Thename, address and telephone number of the manager of the Casino;

(b) The name, address and telephone number of the person(s) involved in the
accident;

(©) A description of the accident;

(@) - Whether an accident report was filed;

(e} The names, addresses and telephone numbers of all witnesses,

INTERROGATORY NO. 8:
Please state the name and address of any and all persons that you will or may call asa

witness at the trial of this case and provide 2 detailed statement of the nature of their testimony.

INTERROGATORY NO. 9:

Please describe in detail any documents that you may introduce or use at the tial of this
case.
INTERROGATORY NO. 10:

Please describe in detail the legal relationship, if any, by and/or between all of the
Defendants.
INTERROGATORY NO. 11:

Please state the names, addresses and telephone numbers of all Casino employees on
the premises of the Casino on the day of the Accident
INTERROGATORY NO. 12:

Please desoribe in detail the steps or actions that the Defendants took to batticade or
cordon off the area around the Accident area in order to prevent patrons from entering or walking

over or through the area.

Page 4 of6

 

 
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 14 of 32

INTERROGATORY NO. 13:
When did you first receive knowledge or notice of the Accident? State the name, address

and employer of the person who gave this knowledge to you. Please describe in detail your actions °
after learning of the Accident. .
INTERROGATORY NO. 14:

Please describe in detail any investigation into the cause of the Accident conducted by you
or anyone on your behalf, Also, please describe in detail any documents created by you or anyone

on your behalf that relates to or describes the Accident,

INTERROGATORY NO. 15:

Are any video and photographic equipment installed in or on the Casino premises? If so,
please state the exact location of the equipment and whether the equipment recorded.all or any
portion of the Accident. Please state the name, address, telephone number and employer of the
person(s) who has custody of any video or photograph recorded by the equipment on the day of
the Accident. | |
INTERROGATORY NO. 16:

Please state the date, time and location of the Accident and describe in detail how the
Accident occurred and what caused the Accident. Please state the names, addresses and telephone
numbers of any and all wimesses to the Accident as well as people that may have information
about or concerning the Accident,

INTERROGATORY NO. 17:

Please desoribe in detail where the electrical cord that was on the floor at the time of the
Accident came from. Please describe the steps that you took to locate the electrical cord to a non-
hazardous location before, during and after the Accident. .
INTERRGGATORY NO. 18:

Please describe in detail the type and location of any warning signs or devices that had

‘been placed to warn patrons of the presence of the electrical cord, the person who installed the

warming signs or devices, the reasons for installing the warmings, the time of installation of the
warnings and any modifications, relocation or alteration of the warning after the accident.
INTERROGATORY NO. 19:

Please state the name, address and telephone number of all insurance companies that

provided you with liability insurance including all excess and umbrella insurance for the years

Page 5 of S
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 15 of 32

2016, 2017, 2018, and 2019 and provide the limits of coverage, the amount of the deductible, and
the named insureds stated in each policy,
INTERROGATORY NO. 20:

Please state the name, address, telephone number and employer ofall persons who installed
or placed the electrical cable/cord in the location shown in the photograph attached hereto as

Exhibit “1”.

RESPECTFULLY SUBMITTED,

Cf imo tes

arter, Esg. (LSBA os
Tak S CARTER & ASSOCIATES, LIC
1100 Poydras Street, Suite 1160
New Orleans, Louisiana 70163
Telephone: (504) 324-4400
Facsimile: (504) 302-4299
Email: jearter@jamesearterlawfirm.com

eand=

Edward D. Markle, Esq. (LSBA #8919)
MARKLE & ASSOCIATES, APLC
3506 Washington Ave., Suite F
Gulfport, Mississippi 39507
Telephone: 504-388-5848

Email: emarkle@msn.com

ATTORNEY'S FOR PLAINTIFFS

Page 6 of 6
Case 2:20-cv-00228-BWA-DMD Document 1-1 Filed 01/21/20 Page 16 of 32

reas
Fa
recat

4

oo

 

 

 

 

 
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 17 of 32

FILED

cog PH OO 2
cIvin pisrrict court ror THe PARIS OF ORLEANS

STATE OF LOUISIANA CI¥iL
; RISTRICT COURT
NUMBER: : DIVISION:

JURY TRIAL
CHERYL ROMANO AND WAYNE ROMANO
v.

JAZZ CASINO COMPANY, LLC, JCC HOLDING COMPANY I, LLC, HARRAH’S
NEW ORLEANS CASINO, HARRAB’S NEW ORLEANS MANAGEMENT COMPANY,
LLC, CEOC, LLC, CAESARS LICENSE COMPANY, LLC, CAESARS
ENTERTAINMENT, INC,, CEASARS ENTERTAINMENT OPERATING COMPANY,
INC., CAESARS ENTEERPRISE SERVICES, LLC, CAESARS RESORT .
COLLECTION, LLC

FILED:

 

DEPUTY CLERK

 

 

aE aR

REQUEST FOR PRODUCTION TO DEFENDANTS

RL REL ae

 
 

 

NOW INTO COURT, through undersigned counsel, come CHERYL ROMANO AND
WAYNE ROMANO and propound the following Request for Production to the Defendants, to
be answered fully, separately, in writing and under oath. Said responses are to be served
on undersigned counsel within the time allowed by law, pursuant to the provisions of the
Louisiana Rules of Civil Procedure. These Requests for Production are to be deemed
continuing and should Defendant obtain any other information which would add te or change
the answers supplied hereto, you aré directed to give timely notice of such information and
to furnish such information to Plaintiffs without delay.

DEFINITIONS ©

A. "Person(s)" as used in this discovery includes human beings, comporations,
partnerships, associations, joint ventures, government agencies (federal, state or local} or any other
organization or entity cognizable at law, and where an employee performs some task about which
an inquiry is made in these interrogatories as part of his employment, "person(s)” includes both

the employing and employed person(s).

 
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 18 of 32

~~
.

B. *Bocument(s)" includes every writing and record of every type or description,
including, but not limited to, letters, correspondence, telegrams, memos, diaries, contracts, files,
notes, reports, bills, invoices, drawings, photographs, videotapes, schematics, blueprints, plans,
books, manuals, recordings (mechanical, electronic, typed or written), tape recordings,
transcriptions, printed, typed, or written materials of every kind (including carbon, photostatic,
microfilm, or other copies of any of them), electronic data, computer data, internet data, emails,
memos, network data, electronic communications and any other data compilation from which
information can be obtained or translated, if necessary, by the respondent into reasonably useable
form, whether in your possession subject to your control, or believed by you to exist. Ifyou claim
any type of legal privilege, please describe the document withheld from production, the date of the
document, the author, the recipient, and-the reasons for claiming the privilege.

Cc. "Describe" or "Identify", as used in reference to any document(s) or tangible
evidence, includés stating the title or name, date, time, author of any document, the common name,
manufacturer, owner and identifying number of any object, the name and address of the person(s)
having possession of the original at the present time, and a statement as to whether the party
responding has the original or a copy, in identifying 2 document or any tangible evidence that once
was, but no longer is, in the possession of or subject to the control of the party responding, state
what disposition was made of the said document or tangible evidence.

D. A request to "Identify" person(s) requires you to give the pérson's name, job title,
social security number, telephone number, and present address, if known, or last known address,
the name and address of his or her employer, and the name and address of any counsel representing
him or her in connection with the matters at issue in this case. With respect to a person that you de
not have such information about, but who you can give a physical description of, please do so,
Stating at least his or her race, sex, approximate age, approximate height, length of hai, color of
har, any distinguishing features (such as a beard, a moustache, glasses, any unusual mark or
apparent disability or disfigurement, etc.), and clothing wor when you last saw him or her (stating
when that was).

E, The “Accident” is the accident and injury/damage which is described in plaintiff's
Petition for Damages.

F. “Casino” means the gaming/gambling facility located at the foot of Canal Street,
New Orleans, Louisiana known as the “Harrah's Casino”,

 
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 19 of 32

REQUEST FOR PRODUCTION NO.1
All docurnents reviewed and/or referenced by you to respond te or otherwise answer
the Interrogatories issued to you.
REOVEST FOR PRODUCTION NO. 2
All Documents disclosing all owners and operators of the Casino.
REQUEST FOR PRODUCTION NO. 3 .
All accident or incident reports relating to and/or concerning the Accident
REQUEST FOR PRODUCTION NO. 4
All documents relating to and/or concerning any repairs, remodeling, fixes, mending,
restoration, or work being performed on the premises of the Casino on the day of the
Accident.
REQUEST FOR PRODUCTION NO, 5
All witness statements relating to and/or concerning the Accident.
REQUEST FOR PRODUCTION NO. 6
Ali expert reports relating to and/or concerning the Accident.
REQUEST FOR PRODUCTION NO. 7
All accident and/or incident reports for the five (5S) years preceding the Accident
relating to and/or concerning any accidents that have occurred at the Casind.
REQUEST FOR PRODUCTION NO.3 -
All maintenance and repair documents and records relating to and/or concerning the
Casino from 2047 until the present.
REQUEST FOR PRODUCTION NO. 9
Any documents that you may introduce or use at the trial of this case.
REQUEST FOR PRODUCTION NO.10
All documents describing the legal relationship by and/or between all of the named
-Defendants.
REQUEST FOR PRODUCTION NO. 34
All documents showing the names of employees that were on the premises of the

Casino on the day of the Accident,

 

 
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 20 of 32

*

REQUEST FOR PRODUCTION NO. 12

All photographs, videos and documents showing any barricades or the cordoning off
of the area around the Accident area prior to the Accident.
BEQUEST FOR PRODUCTION NO. 43

All documents relating to and/or concerning the video and photographic equipment
on the premises on the day of the Accident.
REQUEST FOR PRODUCTION NO. 14

All docurnents concerning and/or relating to any investigation into the cause of the
Accident conducted by you or anyone on your behalf.
REGUEST FOR PRODUCTION NO, 15

Any materials and documents showing the location of each camera on the premises
at the time of the Accident
REQUEST FOR PRODUCTION NO. 36

Any photographs of the Casino showing or depicting the interior of the facility.
REQUEST FOR PRODUCTION NO. 47 .

All documents that discuss where the electrical cord that was on the floor at the time

. of the Accident came from.

REQUEST FOR PRODUCTION NO.18

Al documents and warning materials that had been placed to warn patrons of the
presence of the electrical cord.
REQUEST FOR PRODUCTION NO.19

All insurance policies that provided you with liability insurance to any of the
Defendants, including all excess and umbrella policies for the years 2016, 2017, and 2018.
REQUEST FOR PRODUCTION NO, 20

All photographs and videos showing and/or depicting the Accident
REQUEST FOR PRODUCTION NO. 24.
All photographs and videos of the inside of the Casino on the day of the Accident.
REQUEST FOR PRODUCTION NO, 22
All photographs and videos showing and/or depicting the area where the Accident

occurred on the day ofthe accident. -
Case 2:20-cv-00228-BWA-DMD Document 1-1 Filed 01/21/20 Page 21 of 32

REQUEST FOR PRORUCTION NO. 23.
All documents disclosing or indicating the name of any person, contractor,
subcontractor, company, corporation, or other entity that was invelved in any way with the

electrical cord shown in Exhibit “1” attached herete.

RESPECTFULLY SUBMITTED,

fimo try

Tass I foarte, Esq. (LSBA oe
Z CARTER & ASSOCIATES, LLC

1100 Poydras Street, Suite 1160

New Crleans, Louisiana 70163
Telephone: (504) 324-4400

Facsimile: (504) 302-4299

Email; jcarter@jamescarterlawfinn.com

-and~

Edward D, Markle, Esq. (SBA 78919)
WMARELE & ASSOCIATES, APLC
3506 Washington Ave., Suite F
Gulfport, Mississippi 39507

Telephone: 504-388-5848

Exnail: emarkle@msn.com

ATTORNEYS FOR PLAINTIFFS

 

 
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 22 of 32

 

 

 

 

 

 
Case 2:20-cv-00228-BWA-DMD Document 1-1 Filed 01/21/20 Page 23 of 32

ATTORNEY'S NAME: Carter, James J 26841

 

AND ADDRESS: 1100 Poydras Street, Suite 1475 , New Orleans, LA 70163
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA
NO: 2019-12397 BDEVISEON: N SECTION: 08

ROMANO, CHERYL ET AL
Versus
JAZZ CASINO COMPANY, LLC ET AL

CITATION
TO: CAESARS RESORT COLLECTION, LLC
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION SERVICE COMPANY
501 LOUISIANA AVE, BATON ROUGE, LA 70802

YOU HAVE BEEN SUED:

You must either comply with the demand contained in the

PETITION FOR DAMAGES. INTERROGATORIES, REQUEST FOR PRODUCTION OF DOCUMENTS

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.

ADDITIONAL INFORMATION

Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you. may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

eeERETE COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE***###5*

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA December 5, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

Clerk's Office, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue The Civili District Court
New Orleans, LA for the Parish of Orleans

State of LA

by

Barbara Gaude, Deputy Clerk

SHERIFE'S RETURN
Gor use of provess servers only)
PERSONAL SERVICE DOMICILIARY SERVICE
On this day of sovedacopy of | On this day of sermeda copy of
the within the within oO
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR PETITION FOR DAMAGES. INTERR(CK=A TORIES, REQUEST FOR
PRODUCTION OF DOCUMENTS PRODUCTION OF BOCUMENTS
ON CAESARS RESORT COLLECTION, Lic’ ON CAESARS RESORT COLLECTION, LLC
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION
SERVICE: COMPANY SERVICE COMPANY
Returned the same day by leaving sameat the dwelling house, or usual place of abode, in the hands of
No @ person of suitable age and
: . discretion residing therein as a member of the domiciliary establishment, whose
Deputy Sheriff'of rome and other facts connected with this serviee Hlesrned by interrogating
Mileasie: § , HIM/HER the ssid CAESARS RESORT COLLECTION, LLC being absent
" from the domicile at time of suid service.
{ENTERED / : . Returned the same day
PAPER RETURN
" : Beputy Sheriff of
SERLAL NO, DEPUTY PARISH :

 

TD: 10360242 Page ] of 1
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 24 of 32

AFFORNEY'S NAME: = Carter, James 3 26841

 

AND ADDRESS: 1100 Poydras Street, Suite 1475 , New Orleans, LA 70163
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA
NO: 2019-12397 DIVISION: N SECTION: 08

ROMANO, CHERYL ET AL
Versus
JAZZ CASINO COMPANY, LLC ET AL

CITATION
TO: CAESARS ENTERPRISE SERVICES, LLC
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION SERVICE COMPANY
$01 LOUISIANA AVE, BATON ROUGE, LA 70802

YOU HAVE BEEN SUED:

You must either comply with the demand contained in the

PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR PRODUCTION OF DOCUMENTS

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.

ADDITIONAL INFORMATION

Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

sreeee EE COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE********

 

 

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA December 5, 2619

 

 

 

 

 

 

 

 

 

 

 

Clerk's Office, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
471 Loyola Avenue The Civil District Court
New Orleans, LA for the Parish of Orleans
State of LA
by
Barbara Gaude, Deputy Clerk
SHERIFF'S RETURN
(for use of process servers only)
PERSONAL SERVICE DOMECILIARY SERVICE
On this day of sovedacopyof | On this day of sorveds copy of
the within . the within
PETITION FOR DAMAGES, INFERROGATORIES, REQUEST FOR. PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR
PRODUCTION OF DOCUMENTS PRODUCTION OF DOCUMENTS
ON CAESARS ENTERPRISE SERVICES, ELC ON CAESARS ENTERPRISE SERVICES, LLC
THROUGH: IS AGENT FOR SERVICE OF PROCESS: CORPORATION THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION
SERVICE COMPANY SERVICE COMPANY
Returned the same day by leaving sume at the dwelling house, or usual place of abods, in the hands of
No. . a person of suitable age and
. discretion residing therein as a member of the dericiliary establishment, whasc
Deputy Sheriff of nome and other facts connected with this service Llearned by interrogating
Milea: - s HIM/HER. the said CAESARS ENTERPRISE SERVICES, LLC being abscat
a from the deuidile at time of said servicer.
/ENTERED é Re: ithe day
PAPER RETURN N
i f *
Deputy Sheriff of
SEREAL NO. DEPUTY PARISH

 

ID: 10360241 Page ] of 1
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 25 of 32

AFTORNEWS NAME: Carter, James J 26841

 

AND ADDRESS: 1H}: Poydras Street, Suite 1475 , New Orleans, LA 70163
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA
NO: 2019-12397 DIVISION: N SECTION: 08

ROMANO, CHERYL ET AL
Versus
JAZZ CASINO COMPANY, LLC ET AL

CITATION
TO:. CEASARS ENTERTAINMENT OPERATING COMPANY, INC.
THROUGH: IFS AGENT FOR SERVICE OF PROCESS: CORPORATION SERVICE COMPANY
501 LOUISIANA AVE, BATON ROUGE, LA 70802

YOU HAVE BEEN SUED:

You must either comply with the demand contained in the

PETITION FOR DAMAGES. INTERROGATORIES, REQUEST FOR PRODUCTION OF DOCUMENTS

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.

ADDITIONAL INFORMATION

Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

*eeee4%* COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE***###**

 

 

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA December 5, 2019

 

 

 

 

 

 

 

 

 

 

 

Clerk's Office, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue The Civil District Court
New Orleans, LA for the Parish of Orleans

State of LA

by

Barbara Gaude, Deputy Clerk

SHERIFF'S RETURN
(for use of process servers only}
PERSONAL SERVICE DOMBPCILIARY SERVICE
On this day of srvedacopy.of § 01 this day of serveda copy of
the within the within " :
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR
PRODUCTION OF DOCUMENTS PRODUCTION OF DOCUMENTS
OM CEASARS ENTERTAINMENT. OPERATING COMPANY, INC. ON CEASARS ENTERTAINMENT OPERATING COMPANY, INC,
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION
SERVICE COMPANY SERVICE COMPANY
Returned the same day by leaving sume at the dwelling house, ar usual place of abode, in the hands of
Ne. a person of suitable age and
discretion residing therein as a member of the domiciliary establishment, whose
Deputy Sheriff of fame and other facts connected with this serviee E learned by intarogating
Mileaze: $ HIMVHER the said CEASARS ENTERTAINMENT OPERATING
ae COMPANY, INC. being absent from the domicileat time of said service.
‘ENTERED } . Returned the sane day
PAPER RETURN
wt i — Ne
Deputy Sheriff of
SERLAL NO. DEPUTY PARISH * .

 

ID: 10360240 Page | of |
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 26 of 32

ATTORNEY'SNAME: — Carter. James 126841

 

AND ADDRESS: 1100. Poydras Street, Suite 1475 , New Orleans, LA 70163
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA
NO: 2019-12397 DIVISION: N SECTION: 08

ROMANO, CHERYL ET AL
Versus
JAZZ CASINO COMPANY, LLC ET AL

CITATION

TO: CAESARS ENTERTAINMENT, INC.
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION SERVICE COMPANY

501 LOUISIANA AVE, BATON ROUGE, LA 70802
YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR PRODUCTION OF DOCUMENTS
a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.

ADDITIONAL INFORMATION

Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association, If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

Re eEEEE EC OURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE*###*##2

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA December 5, 2019

   

 

Clerk's Office, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue The Civil District Court
New Orleans, LA for the Parish of Orleans

State of LA

 

by
Barbara Gaude, Deputy Clerk

 

 

 

 

 

 

 

 

 

 

SHERIF?'S RETURN
(for use of process servers only)
PERSONAL SERVICE DOMICILIARY SERVICE
On this day of sorvedacopyof | On this doy of serveda copy of
the within , the within
PETITION FOR DAMAGES, INTERRIXGA TORIES, REQUEST FOR PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR
PRODUCTION OF DOCUMENTS PRODUCTION OF DOCUMENTS
ON CAESARS ENTERTAINMENT, INC. ON CAESARS ENTERTAINMENT, INC.
THROUGH: IFS AGENT POR SERVICE OF PROCESS: CORPORATION THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION
SERVICE COMPANY SERVICE COMPANY
Returned the same day by leaving some at the dwelling house, ot usual pluce of abods, im the hands of
Z -No eed peTON Of suitable age and
" a discretion residing themar as a member of the damuciliary establishment, whase
Deputy Sheriff of ram and other fiets connected with this service | learned by interrogating
Milenve:'S . HIM/HER the ssid CAESARS ENTERTAINMENT, INC. being absent from the
ae . domicile at time of said servicer.
/ENTERED } ene Returned the same day
PAPER RETURN
; ; No,
Deputy Sherif of
SEREAL NO. DEPUTY PARISH ¥

 

ID: 10360239 Page ] of 1
Case 2:20-cv-00228-BWA-DMD Docu

ATTORNEY'S NAME:
AND ADDRESS:

Carter, James J 26841

ment 1-1 Filed 01/21/20 Page 27 of 32

1100 Poydras Street, Suite 1475 , New Orleans, LA 70163

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA

 

NO: 2019-12397

DIVISION: N

SECTION: 08

ROMANO, CHERYL ET AL

Versus

JAZZ CASINO COMPANY, LLC ET AL

CITATION
TO: CAESARS LICENSE COMPANY LLC
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION SERVICE COMPANY
501 LOUISIANA AVE, BATON ROUGE, LA 70802
YOU HAVE BEEN SUED:

You must either comply with the demand contained in the
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR PRODUCTION OF DOCUMENTS
a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the

Clerk of this Court, Room 402, Civil Courts Building, 42
days-after the service hereof under penalty of default.

1 Loyola Avenue, New Orleans, LA, within fifteen (15)

 

ADDITIONAL INFORMATION

Legal assistance is advisable. If you want a lawyer arid can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

*eee#*e*x COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE***####*

 

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the

Parish of Orleans, State of LA December 5, 2019

Clerk's Office, Room 402, Civil Courts
421 Loyola Avenue
New Orleans, LA

CHELSEY RICHARD NAPOLEON, Clerk of
The Civil District Court

for the Parish of Orleans

State of LA

by ws

Barbara Gaude, Deputy Clerk

 

 

SHERIFF'S RETURN

{for use of proes
PERSONAL SERVICE
On this
the within :
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR
PRODUCTION OF DOCUMENTS
ON CAESARS LICENSECOMPANY LLC

THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION
SERVICE COMPANY

day of served a copy af

Retumed the same day

Na,

Deputy Sheriff of”
Mileage: $

 

 

{ENTERED /
-PAPER RETURN
,
' DEPUTY

SERIAL NO. PARISH

ID: 10360238 Page

“35 servers only}

DOMICILIARY SERVICE
On this doy of
the within
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR
PRODUCTION OF DOCUMENTS
ON CAESARS LICENSE COMPANY LLC

THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION
SERVICE COMPANY

‘by leaving same at the dwelling house, or usual place:

served a copy of

of abode, in the hands of
a-parson of suitible age and
decretion residing therein as a member of the domuciliary establishment, whose
sont and other facts comecied with this service learned by interrogating
HIM/HER the said CAESARS LICENSECOMPANY LLC being atecat from
the domicile at time of auid service,

Returned the same day
No.

 

Deputy Sheriff of

 

lofl
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 28 of 32

ATTORNEY'S NAME: Carter, James 126841

 

AND ADDRESS: 1100 Poydras Street, Suite 1475 , New Orleans, LA 70163
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA
NO: 2019-12397 DIVISION: N SECTION: 08

ROMANO, CHERYL ET AL
Versus
JAZZ CASING COMPANY, LLC ET AL

CITATION
TO: CEOC, LLC
THROUGH: IFS AGENT FOR SERVICE OF PROCESS: CORPORATION SERVICE COMPANY
501 LOUISIANA AVE, BATON ROUGE, LA 70802

YOU HAVE BEEN SUED:

You must either comply with the demand contained in the

PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR PRODUCTION OF DOCUMENTS

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the.
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.

ADDITIONAL INFORMATION

Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

#teeee22 COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE***##3**

 

 

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA December 5, 2019

 

 

 

 

 

 

 

 

 

 

 

Clerk's Office, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
471 Loyola Avenue The Civil District Court
New Orleans, LA for the Parish of Orleans
State of LA
by
Barbara Gaude, Deputy Clerk
SHERIFF'S RETURN
(foruse of process servers only)
PERSONAL SERVICE DOMICILIARY SERVICE
On this éay of sorvedacopy of | On this day of serveda copy af
the within the within ,
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR
PRODUCTION OF DOCUMENTS PRODUCTION OF DOCUMENTS
ON CEO, LLC ON CEOC, ELC
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION THROUGH: STS AGENT FOR SERVICE OF PROCESS: CORPORATION
SERVICE COMPANY SERVICE COMPANY
Returned the same day by leaving sameat the dwelling house, or usual place of abode, in the hands of
” No : : . __. @ person of suitable age and
. discretion residing therein as a member of the domiciliary establishment, whese
Deputy Sheriff of rorac and other facts connected with this service [ learned by interrogating
Mileage: $ HEIMPHER the said CEOC, LLC being absent from the domicile at tims of sid
a mrvice,
/ENTERED / R 4 the sume day
PAPER RETURN N
} ; 2,
Deputy Sheriff of
SERLAL NO. DEPUTY PARISH

 

ID: 10360237 Page 1] of 1
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 29 of 32

ATTORNEY'S NAME:
AND ADDRESS:

Carter, James J 26841

1100 Poydras Street. Suite 1475 , New Orleans, LA 70163

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA

NO: 2019-12397

DIVISION: N

SECTION: 08

ROMANO, CHERYL ET AL

Versus

JAZZ CASINO COMPANY, LLC ET AL

CITATION
TO: HARRAH'S NEW ORLEANS MANAGEMENT COMPANY, LLC
THROUGH: IfS AGENT FOR SERVICE OF PROCESS: CORPORATION SERVICE COMPANY
501 LOUISIANA AVE, BATON ROUGE, LA 70802
YOU HAVE BEEN SUED:

You ruust either comply with the demand contained in the

PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR PRODUCTION OF DOCUMENTS
a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)

days after the service hereof under penalty of default.

 

ADDITIONAL INFORMATION
Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.
eeeeee2* COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE**#**#8%

 

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the

Parish of Orleans, State of LA December 5, 2019

Clerk's Office, Room 402, Civil Courts
421 Loyola Avenue
New Orleans, LA

CHELSEY RICHARD NAPOLEON, Clerk of
The Civil District Court

for the Parish of Orleans

State of LA

 

by
Barbara Gaude, Deputy Clerk

 

SHERIFF'S RETURN

(for use of proc:
PERSONAL SERVICE
On this
the within
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR
PROBUCTION OF DOCUMENTS
ON HARRAH'S NEW ORLEANS MANAGEMENT COMPANY, LEC

THROUGH: TS AGENT FOR SERVICE OF PROCESS: CORPORATION
SERVICE COMPANY

day of served a copy of

 

 

 

 

‘On this

 

Returmed the same day!
No,
Deputy Sheriff of
Mileage: $
/ENTERED /
‘PAPER RETURN
. i f
SERLAL NO. PEPUTY PARISH
TD: 10360236

oss servers only)

DOMICILIARY SERVICE
day of sereds copy of
the within
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR
PRODUCTION OF DOCUMENTS

ON HARRAH'S NEW ORLEANS MANAGEMENT COMPANY, LLC

THROUGH: JTS AGENT FOR SERVICE OF PROCESS: CORPORATION
SERVICE COMPANY

by leaving same at the dwelling house, or usual place of abode, in the hands of

a person of suitable age and

dscretion residing therein as a member of the domnciliury establishment, whose

name and other facts connected with this service [ learned by interrogating

HIM/HER the ssid HARRAH'S NEW ORLEANS MANAGEMENT

COMPANY, LLC being absent from the domicile at time of suid service.
Returned the sank day

Nao,

 

Deputy Sheriff of”

 

Page } of 1
Case 2:20-cv-00228-BWA-DMD Document 1-1 Filed 01/21/20 Page 30 of 32

ATTORNEV'SNAME: Carter, James J 2684]

 

AND ADDRESS: 1100-Poydras Street, Suite 1475 , New Orleans, LA 70163
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA
NO: 2019-12397 DIVISION: N SECTION: 08

ROMANO, CHERYL ET AL
Versus
JAZZ CASINO COMPANY, LLC ET AL

CITATION
TO: HARRAH'S NEW ORLEANS CASINO
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION SERVICE COMPANY
501 LOUISIANA AVE, BATON ROUGE, LA 70802

YOU HAVE BEEN SUED:

You must either comply with the demand contained in the

PETITION FOR DAMAGES, INTERROGATORIES. REQUEST FOR PRODUCTION OF DOCUMENTS

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.

ADDITIONAL INFORMATION

Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

####8%% COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE**#*###*

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA December 5, 2019

 

 

 

 

 

 

 

 

 

 

 

Clerk's Office, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue The Civil District Court
New Orleans, LA for the Parish of Orleans

State of LA

by

Barbara Gaude, Deputy Clerk

SHERIFE’S RETURN
(for use of process servers only)
PERSONAL SERVICE DOMICILIARY SERVICE
On this day of savedacopy.of | On this day of served copy of
the within uo the within
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR
PROBUCTION OF DOCUMENTS PRODUCTION OF DOCUMENTS
ON HARRAH'S NEW ORLEANS CASINO ON HARKAH'S NEW ORLEANS CASINO
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION
SERVICE COMPANY SERVICE COMPANY
Returned the same day'- by Isaving same at the dwelling house, or usual place of abode, in the hands of
No. a a person of-suitable age and
. discretion residing therein as a member cf the domiciliary establishment, whase
Deputy Sheriff of mune amd other facts connected with this service [ learned by interrogating
Mileare: S| HIM/HER the ssid HARRAH'S NEW ORLEANS CASINO being absent from
ue the domicile. at time of said service. -
fENTERED } _— R ‘the day
PAPER RETURN
; ! No,
Deputy Sheriff of
“SERIAL NO. DEPUTY PARISH ¥

 

ID: 10360235 Page 1 of 1
Case 2:20-cv-00228-BWA-DMD Document1-1 Filed 01/21/20 Page 31 of 32

ATTORNEY'S NAME: Carter, James J 26841

 

AND ABDRESS: 1100 Poydras Street, Suite 1475 , New Orleans, LA 70163
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA
NO: 2019-12397 DIVISION: N _ SECTION: 08

ROMANO, CHERYL ET AL
Versus
JAZZ CASINO COMPANY, LLC ET AL

CITATION

TO: JCC HOLDING COMPANY II, LLC

THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION SERVICE COMPANY
501 LOUISIANA AVE, BATON ROUGE, LA 70802

YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR PRODUCTION OF DOCUMENTS
a certified copy of which accompanies this citation,-or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.
ADDITIONAL INFORMATION

Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

#4#2%2%*COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE***#####

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA December 5, 2019

 

 

 

 

 

 

 

 

 

 

 

 

Clerk's Office, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue The Civil District Court
New Orleans, LA for the Parish of Orleans

State of LA

by

Barbara Gaude, Deputy Clerk

SHERIFF'S RETURN
(for use of process servers only)
PERSONAL SERVICE BOMICILIARY SERVICE
On this day of sovedacopy.of | On this day of serreds copy of
the within the within :
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR
PRODUCTION OF DOCUMENTS PRODUCTION OF DOCUMENTS
ON JCC HOLDING COMPANY If, LLC ON 300 HOLDING COMPANY IL LEC
THROUGH: ITS.AGENT POR SERVICE OF PROCESS: CORPORATION THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION
SERVICE COMPANY SERVICE COMPANY
Returned the samme day by leaving sameat the dwelling house. of usual place of abode, in the hands of
‘ Ne : : @ person of suitable age and
discretion residing therein as a member of the domiciliary establishment. whose
Deputy Sherif of rome and other facts commected with this service [learned by interragating
Milenge:S HIM/HER the mid 0X! HOLDING COMPANY IL, LLC being absent from the
- domicile at time of suid service,
fENTERED / Re s the day
PAPER RETURN N
i ? *
Deputy Sheriff of
SEREAL NO. DEPUTY PARISH 7

 

ID. 10360234 Page 1 of 1
Case 2:20-cv-00228-BWA-DMD Document 1-1 Filed 01/21/20 Page 32 of 32

ATTORNEW'S NAME: Carter, James 3 26841

 

AND ADDRESS: 1100 Poydras Street, Suite 1475 , New Orleans, LA 70163
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA
NO: 2019-12397 DIVISION: N SECTION: 08

ROMANO, CHERYL ET AL
Versus
JAZZ CASING COMPANY, LLC ET AL

CITATION
TO: JAZZ CASINO COMPANY, LLC
THROUGH: iS AGENT FOR SERVICE OF PROCESS: CORPORATION SERVICE COMPANY
501 LOUISIANA AVE, BATON ROUGE, LA 70802

YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR PRODUCTION OF DOCUMENTS

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.

ADDITIONAL INFORMATION
Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.
#e#e%%4% COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE**##*##

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA December 5, 2019

 

 

 

 

 

 

 

 

 

 

 

 

Clerk's Office, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue The Civil District Court
New Orleans, LA for the Parish of Orleans
State of LA
by
Barbara Gaude, Deputy Clerk
SHERIFF'S RETURN
(for use of process servers only)
PERSONAL SERVICE DOMICILIARY SERVICE
On this day of soveda copy of | On this day of scrveda copy of
fhe within , : the within :
PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR PETITION FOR DAMAGES, INTERROGATORIES, REQUEST FOR
PRODUCTION OF DOCUMENTS PRODUCTION OF DOCUMENTS
ON JAZZ CASINO COMPANY, LLC ON JAZZ CASING COMPANY. LLC
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION THROUGH: ITS AGENT FOR SERVICE OF PROCESS: CORPORATION
SERVICE COMPANY SERVICE COMPANY
Returned the same day by leaving someat the dwelling house, or usual-place of abode, in the hands of
” Me. : a person of suitable age and
° discretion residing therein as a member of the domiciliary establishment, whasc
Deputy Sheriff of nome and other facts conmmcted with this service [ learned by interrogating
Mileage: $ HIMHER the said JAZZ CASING COMPANY, LLC being absent from the
ee = domicifc at time of said service.
fENTERED / Returned the same day
PAPER RETURN
; , No.
. . ° : Deputy Sheriff of
-SEREAL NO. BERSTY PARISH 7

 

1D: 10360233 Page 1 of 1
